Citation Nr: 1101478	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-25 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder rotator cuff strain with impingement syndrome, 
status-post arthroscopic debridement with a residual scar.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder rotator cuff tear, status-post arthrotomy and 
subacromial decompression with residual scar and impingement 
syndrome.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1994 to May 2005.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The RO in Roanoke, Virginia certified these claims to the Board 
for appellate review and retains jurisdiction over the claims.

In February 2010, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.

The Board again REMANDS these claims to the RO via AMC.


REMAND

In February 2010, the Board remanded these claims for the purpose 
of affording the Veteran a VA examination, during which an 
examiner was to discuss whether the Veteran had additional loss 
of motion on repetitive use or during flare-ups secondary to 
shoulder pain, fatigue, weakened movement, incoordination and/or 
lack of endurance; and the points in the range of motion when 
pain became apparent.  The examiner was to express these 
limitations in terms of the degree of additional limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
explained that, during a VA examination conducted in September 
2009, an examiner noted that the Veteran had full range of motion 
of the shoulders with pain and additional functional loss on 
repetitive use secondary to the pain and fatigue and lack of 
endurance, but did not indicate whether there was additional loss 
of motion due to these factors. 

While the case was in remand status, the AMC afforded the Veteran 
a VA examination.  The examiner concluded that the Veteran had no 
additional loss of motion on repetitive use of each shoulder.  
However, during the same examination, the examiner noted that the 
Veteran had pain on motion of both shoulders and severe flare-ups 
of shoulder symptomatology, which caused limitation of motion.   

The examiner did not report the points in the range of motion 
when pain became apparent or describe the extent of the 
limitation during flare-ups.  As pointed out in the prior remand, 
the Board needs this information to decide the Veteran's claims 
and evaluate his disabilities.  

A Board remand imposes upon VA's Secretary a concomitant duty to 
ensure compliance with the terms of the remand.  When the RO 
fails to comply with the Board's orders set forth therein, the 
Board must insure subsequent compliance by returning the claims 
file for completion of previously requested action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Because, the examination report 
does not comply with the Board's remand instructions, another 
REMAND is necessary.

This case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claims for 
higher initial evaluations for left and 
right shoulder disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review. 

a)  The examiner should determine 
whether either shoulder disability is 
manifested by weakened movement, 
excess fatigability, incoordination, 
pain or flare-ups.  Such inquiry 
should not be limited to muscles or 
nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

b)  The examiner should also note 
the points in the range of motion 
when pain is manifested;  

c)  If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  The RO or AMC should review the 
examination report to insure that it 
contains the findings sought in this 
remand.

3.  Readjudicate the Veteran's claims.  If 
either benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  The Veteran need 
not act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





